FILED
                             NOT FOR PUBLICATION                            NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL RODRIGUEZ-MARTINEZ,                       No. 11-73401

              Petitioner,                        Agency No. A095-767-855

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                          **
                            Submitted November 13, 2012

Before: CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Miguel Rodriguez-Martinez, a native and citizen of Mexico, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from the immigration judge’s denial of his application for cancellation of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part, and

dismiss in part, the petition for review.

      Rodriguez-Martinez contends that he has a qualifying relative for purposes

of cancellation of removal because he is the “de facto” parent of his United States

citizen grandchildren. As Rodriguez-Martinez acknowledges, however, this court

has rejected his claim, see Moreno-Morante v. Gonzales, 490 F.3d 1172, 1176-78

(9th Cir. 2007), and we are not at liberty to overturn the decision of a prior panel,

see United States v. Easterday, 564 F.3d 1004, 1010-11 (9th Cir. 2009) (a decision

by a panel of this court is binding unless it is overruled by the court en banc or by

the U.S. Supreme Court).

      Finally, we lack jurisdiction to review the BIA’s denial of petitioner’s

request for voluntary departure. See 8 U.S.C. § 1229c(f); Kalilu v. Mukasey, 548

F.3d 1215, 1217 n.1 (9th Cir. 2008) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED IN PART.




                                            2                                    11-73401